DETAILED ACTION
Claims 1-20 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 10-12, 14-17, and 20
Claims 1-2, 4-7, 10-12, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 10,054,142 to Bachman et al. (hereinafter “Bachman”).
Regarding claim 1, Bachman discloses a captive fastener system (see Fig. 2) comprising: a captive fastener assembly (20; see Fig. 3) having a sleeve (rightmost 14; see Fig. 2) and a captive fastener (40) arranged within the sleeve (14); a mounting assembly (see Fig. 5) having a bushing (12; left side of Fig. 5) and a mounting fastener (also 40) arranged to pass through the bushing (compare Figs. 5 and 4); and a joining body (30) having a mounting aperture (see Fig. 5; apertures unnumbered), wherein the sleeve (21) is attached to the joining body (30; Col. 6, lines 14-16) and the bushing (leftmost 12 with respect to Fig. 5) and the mounting fastener (40) are configured to pass through the mounting aperture (see Fig. 4), wherein the mounting assembly provides a first degree of movement of the captive fastener system and the captive fastener assembly provides a second degree of movement of the captive fastener system (one having ordinary skill in the art would at least recognize that insertion of respective fasteners in the respective openings in the mounting assembly provide multiple degrees of freedom relative to an attachable device 32).
Regarding claim 2, Bachman discloses the limitations of claim 1, and further Bachman discloses that the sleeve (14) includes an internal thread (unnumbered threads; see fig. 2) configured to enable the fastener (40) to be secured within the sleeve by the internal thread (Col. 6, lines 60-63).
Regarding claim 4, Bachman discloses the limitations of claim 1, and further Bachman discloses that the captive fastener assembly (20) includes a biasing element (22) configured to provide a biasing force to the captive fastener (Col. 6, lines 18-19). 
Regarding claim 5, Bachman discloses the limitations of claim 1, and further Bachman discloses that the sleeve (rightmost 14) and the joining body (30) are formed of a continuous material (secured by welding forms a continuous material; see Col. 6, lines 3-5).
Regarding claim 6, Bachman discloses the limitations of claim 1, and further Bachman discloses that the sleeve (14) is fixedly attached to the joining body (30; see Col. 6, lines 3-5).
Regarding claim 7, Bachman discloses the limitations of claim 1 and further Bachman discloses that the mounting fastener is configured to threadedly connect to a first structure (12) and the captive fastener (40) is configured to threadedly connect to a second structure (14) to fixedly attach the first structure to the second structure (see Fig. 2).
Regarding claim 10, Bachman discloses the limitations of claim 1, and further Bachman discloses that the captive fastener (40) has a first end (upper end with respect to Fig. 5) and a second end (lower end with respect to Fig. 5) with a head (see Fig. 5) arranged at the first end and a threaded portion at the second end (unnumbered threads in Fig. 5).
Regarding claim 11, Bachman discloses a structural assembly (see Fig. 2) comprising: a first structure (32); a second structure (30), wherein the first structure is configured to be mounted to the second structure (see Fig. 2); and a captive fastener system (see Fig. 2) configured to mount and connect the first structure to the second structure, the captive fastener system comprising: a captive fastener assembly (20; see Fig. 3) having a sleeve (rightmost 14; see Fig. 2) and a captive fastener (40) arranged within the sleeve (14); a mounting assembly (see Fig. 5) having a bushing (12; left side of Fig. 5) and a mounting fastener (also 40) arranged to pass through the bushing (compare Figs. 5 and 4); and a joining body (30) having a mounting aperture (see Fig. 5; apertures unnumbered), wherein the sleeve (21) is attached to the joining body (30; Col. 6, lines 14-16) and the bushing (leftmost 12 with respect to Fig. 5) and the mounting fastener (40) are configured to pass through the mounting aperture (see Fig. 4), wherein the mounting assembly provides a first degree of movement of the captive fastener system and the captive fastener assembly provides a second degree of movement of the captive fastener system (one having ordinary skill in the art would at least recognize that insertion of respective fasteners in the respective openings in the mounting assembly provide multiple degrees of freedom relative to an attachable structure).
Regarding claim 12, Bachman discloses the limitations of claim 11, and further Bachman discloses that the sleeve (14) includes an internal thread (unnumbered threads; see fig. 2) configured to enable the fastener (40) to be secured within the sleeve by the internal thread (Col. 6, lines 60-63).
Regarding claim 14, Bachman discloses the limitations of claim 11, and further Bachman discloses that the captive fastener assembly (20) includes a biasing element (22) configured to provide a biasing force to the captive fastener (Col. 6, lines 18-19). 
Regarding claim 15, Bachman discloses the limitations of claim 11, and further Bachman discloses that the sleeve (rightmost 14) and the joining body (30) are formed of a continuous material (secured by welding forms a continuous material; see Col. 6, lines 3-5).
Regarding claim 16, Bachman discloses the limitations of claim 11, and further Bachman discloses that the sleeve (14) is fixedly attached to the joining body (30; see Col. 6, lines 3-5).
Regarding claim 17, Bachman discloses the limitations of claim 11 and further Bachman discloses that the joining body (30) defines an engagement surface that contacts and engages with the first structure (32; see Fig. 2).
Regarding claim 20, Bachman discloses the limitations of claim 11, and further Bachman discloses that the captive fastener (40) has a first end (upper end with respect to Fig. 5) and a second end (lower end with respect to Fig. 5) with a head (see Fig. 5) arranged at the first end and a threaded portion at the second end (unnumbered threads in Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and 13
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bachman as applied to claims 2 and 12, respectively above, and further in view of United States Patent Application Publication 2018/0172059 to Hutchings et al. (hereinafter “Hutchings”).
Regarding claim 3, Bachman discloses the limitations of claim 2, however Bachman does not explicitly disclose that the captive fastener comprises a shank having a diameter less than an internal surface of the internal thread to provide a float.  However, it is known in the art of captive fasteners to provide shanks which allow for floating.
For example, Hutchings teaches a captive fastener assembly (20) including a fastener (48) having threads (58) with a diameter smaller than the internal threads (62) of a sleeve (46; see paragraph [0028]). The threads of the fastener are thus able to pass through the sleeve without requiring threaded engagement with the sleeve, resulting in a captured floating configuration (see paragraph [0034]).  
It would have been obvious to one having ordinary skill in the art to modify the system taught by Bachman to include another and conventional captive fastener assembly, such as the captive fastener assembly taught by Hutchings. (See MPEP 2143(A)).  The resulting combination would be reasonably expected to function in substantially the same manner as the system of Bachman without modification. Substituting the geometry of the threaded portions of the shank and of the sleeve of the captive fastener portion could be made without modification of the remainder of the assembly taught by Bachman.
Thus, the combination of Bachman and Hutchings teaches the limitations of claim 3.
Regarding claim 13, Bachman discloses the limitations of claim 12, however Bachman does not explicitly disclose that the captive fastener comprises a shank having a diameter less than an internal surface of the internal thread to provide a float.  However, it is known in the art of captive fasteners to provide shanks which allow for floating.
For example, Hutchings teaches a captive fastener assembly (20) including a fastener (48) having threads (58) with a diameter smaller than the internal threads (62) of a sleeve (46; see paragraph [0028]). The threads of the fastener are thus able to pass through the sleeve without requiring threaded engagement with the sleeve, resulting in a captured floating configuration (see paragraph [0034]).  
It would have been obvious to one having ordinary skill in the art to modify the system taught by Bachman to include another and conventional captive fastener assembly, such as the captive fastener assembly taught by Hutchings. (See MPEP 2143(A)).  The resulting combination would be reasonably expected to function in substantially the same manner as the system of Bachman without modification. Substituting the geometry of the threaded portions of the shank and of the sleeve of the captive fastener portion could be made without modification of the remainder of the assembly taught by Bachman.
Thus, the combination of Bachman and Hutchings teaches the limitations of claim 13.
Claims 8-9 and 18-19
Claims 8-9  and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bachman as applied to claims 1 and 11 respectively.
Regarding claim 8, Bachman discloses the limitations of claim 1.  Bachman does not explicitly disclose that the system comprises at least one additional captive fastener assembly having a respective sleeve and captive fastener.
However, the MPEP instructs that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (See MPEP 2144.04(VI)(B)).  It would have been obvious to one having ordinary skill in the art to provide an additional captive fastener assembly to the system taught by Bachman where the size of the joining body is sufficient to allow for multiple fastener assemblies to be present.  
Thus, Bachman teaches the limitations of claim 8.
Regarding claim 9, Bachman discloses the limitations of claim 1.  Bachman does not explicitly disclose that the system comprises at least one additional mounting assembly having a respective bushing and mounting fastener.
However, the MPEP instructs that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (See MPEP 2144.04(VI)(B)).  It would have been obvious to one having ordinary skill in the art to provide an additional mounting assembly to the system taught by Bachman where the size of the joining body is sufficient to allow for multiple mounting assemblies to be present.  
Thus, Bachman teaches the limitations of claim 9.
Regarding claim 18, Bachman discloses the limitations of claim 11.  Bachman does not explicitly disclose that the system comprises at least one additional captive fastener assembly having a respective sleeve and captive fastener.
However, the MPEP instructs that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (See MPEP 2144.04(VI)(B)).  It would have been obvious to one having ordinary skill in the art to provide an additional captive fastener assembly to the system taught by Bachman where the size of the joining body is sufficient to allow for multiple fastener assemblies to be present.  
Thus, Bachman teaches the limitations of claim 18.
Regarding claim 19, Bachman discloses the limitations of claim 11.  Bachman does not explicitly disclose that the system comprises at least one additional mounting assembly having a respective bushing and mounting fastener.
However, the MPEP instructs that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. (See MPEP 2144.04(VI)(B)).  It would have been obvious to one having ordinary skill in the art to provide an additional mounting assembly to the system taught by Bachman where the size of the joining body is sufficient to allow for multiple mounting assemblies to be present.  
Thus, Bachman teaches the limitations of claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art made of record is directed to captive fasteners.
United States Patent Application Publication 2018/0100532 to Mugan teaches a captive fastener assembly with multiple fasteners.
United States Patent Application Publication 2015/0192168 to Chen et al. teaches a captive fastener assembly with multiple fasteners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        05/21/20222